Si’opeord, J.,
dissenting. The same statute which fixed the third Monday of December for tho regular probate term of the District Court in the parish of Franklin conferred the power upon the Judge of that district to hold adjourned or special terms of his court whenever he might find it necessary, at which terms all business, civil and criminal, might be transacted as if it were a regular term ; and, if necessary, to order the Sheriff to summon a jury to attend the court. Sec. 26, Act March loth, 1855, p. 495
Construing all the parts of this statute together, I think there is no reason for quashing the proceedings in this case. The District Judge deemed it necessary to hold a special jury term of his court on the third Monday of December, 1855. It might well have happened, that there were no probate causes in contestation at that time'. At any rate, the District Judge was sole arbiter of the question of tho necessity of holding a jury term then. And, I think, under the statute, he had power to hold a special jury term, instead of the regular probate term, if, in his judgment, the public interest required it.